UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2458


SHAWN L. ARMSTRONG,

                    Plaintiff - Appellant,

             v.

STATE OF MARYLAND; GREENBELT POLICE DEPT.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:18-cv-01011-DKC)


Submitted: June 6, 2019                                           Decided: June 27, 2019


Before NIEMEYER and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Shawn L. Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shawn L. Armstrong seeks to appeal the district court’s order granting additional

time to file a supplemental complaint. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). The order Armstrong seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2